236 F.2d 224
Albert A. ARVIDSON et al., Appellants,v.REYNOLDS METALS COMPANY, a corporation, Appellee.W. J. WHITEAKER et al., Appellants,v.REYNOLDS METALS COMPANY, a corporation, Appellee.
No. 14734.
United States Court of Appeals Ninth Circuit.
August 17, 1956.

Schafer, Cronan & Nelson, James P. Cronan, Jr., Portland, Ore., Paul M. Reeder, Hillsboro, Ore., Eisenhower, Hunter, Ramsdell & Duncan, Tacoma, Wash., for appellants.
King, Miller, Anderson, Nash & Yerke, Frederic A. Yerke, Jr., Portland, Ore., Henderson, Carnahan, Thompson & Gordon, Tacoma, Wash., Walter L. Rice, W. Tobin Lennon, Richmond, Virginia, for appellee.
Before BONE and ORR, Circuit Judges, and MURPHY, District Judge.
PER CURIAM.


1
The above cases coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the findings of fact of the district court were not clearly erroneous, and that the judgments are sustained by substantial evidence, and that the conclusions of law of the district court were correctly drawn,


2
The judgment is affirmed, upon the opinion of the district court in W.D. Wash.1954, 125 F. Supp. 481.